

AMENDMENT NO. 6
TO
SENIOR SECURED CONVERTIBLE PROMISSORY NOTE




This Amendment No. 6 (this “Amendment”), dated as of November 20, 2009, is
entered into by and among Zoo Entertainment, Inc. (the “Company”) and the
undersigned holders of the Notes (as defined below) representing the Requisite
Holders (as defined below).


RECITALS


WHEREAS, the Company entered into that certain Note Purchase Agreement, dated as
of July 7, 2008, as subsequently amended on July 15, 2008, July 31, 2008 and
August 12, 2008, pursuant to which the Company consummated a financing (the
“First Financing”) to raise $9,000,000 through the sale of senior secured
convertible promissory notes (the “Notes,” such term to refer to all senior
secured convertible promissory notes described in these Recitals, in the
aggregate principal amount of $11,150,000, as amended to date) to certain
investors, and the issuance to such investors of warrants to purchase an
aggregate of 8,181,818 shares of the Company’s common stock, par value $0.001
per share (“Common Stock”); and


WHEREAS, on July 7, 2008, Trinad Capital Master Fund, Ltd. (“Trinad”) invested
$2,500,000 in the First Financing and received a Note in the principal amount of
$2,500,000; and


WHEREAS, on July 7, 2008, Back Bay LLC (“Back Bay”) invested $2,000,000 in the
First Financing and received a Note in the principal amount of $2,000,000; and


WHEREAS, on July 7, 2008, the Company issued to Trinad Capital Management, LLC,
a Note in the principal amount of $750,000; and


WHEREAS, on July 10, 2008, Cipher 06 LLC invested $150,000 in the First
Financing and received a Note in the principal amount of $150,000; and


WHEREAS, on July 24, 2008, each of Soundpost Capital, LP and Soundpost Capital
Offshore Ltd. invested $500,000 in the First Financing and each received a Note
in the principal amount of $500,000; and


WHEREAS, on August 1, 2008, Trinad invested $1,500,000 in the First Financing
and received a Note in the principal amount of $1,500,000; and


WHEREAS, on August 12, 2008, Amendment No. 1 to the Senior Secured Convertible
Promissory Notes was executed; and


WHEREAS, on August 13, 2008, S.A.C. Venture Investments, LLC invested $1,850,000
in the First Financing and received a Note in the principal amount of
$1,850,000; and


 
 

--------------------------------------------------------------------------------

 
WHEREAS, on September 26, 2008, the Company entered into that certain Note
Purchase Agreement, pursuant to which the Company consummated a second financing
(the “Second Financing”) to raise $1,400,000 through the sale of Notes to
certain investors, and the issuance to such investors of warrants to purchase an
aggregate of 1,272,727 shares of Common Stock; and


WHEREAS, on September 26, 2008, Trinad invested $500,000 in the Second Financing
and received a Note in the principal amount of $500,000; and


WHEREAS, on September 26, 2008, Back Bay invested $500,000 in the Second
Financing and received a Note in the principal amount of $500,000; and


WHEREAS, on September 26, 2008, John S. Lemak invested $100,000 in the Second
Financing and received a Note in the principal amount of $100,000; and


WHEREAS, on September 26, 2008, Sandor Capital Master Fund LP invested $300,000
in the Second Financing and received a Note in the principal amount of $300,000;
and


WHEREAS, on June 26, 2009, the Requisite Holders executed and delivered
Amendment No. 2 to Senior Secured Convertible Promissory Note (“Amendment No.
2”), pursuant to which the Notes were amended to provide, among other things,
that the outstanding principal plus accrued and unpaid interest under the Notes
shall automatically convert into shares of Common Stock upon the occurrence of
both the effectiveness of the filing of an amendment to the Company’s
Certificate of Incorporation to increase the number of authorized shares of
Common Stock to permit the conversion of the Notes, and the consummation of an
Investor Sale (as defined therein); and


WHEREAS, on August 31, 2009, the Requisite Holders executed and delivered
Amendment No. 3 to Senior Secured Convertible Promissory Note, pursuant to which
the Notes were amended to, among other things, extend the maturity dates of the
Notes to September 30, 2009, and modify the definition of “Investor Sale” set
forth therein to be the consummation of a sale of shares of Common Stock that
results in aggregate gross proceeds to the Company of at least $4,000,000, at a
price per share equal to $0.20 (a “Qualified Financing”); and


WHEREAS, on October 6, 2009, the Requisite Holders executed and delivered
Amendment No. 4 to Senior Secured Convertible Promissory Note, pursuant to which
the Notes were amended, among other things, to provide that if the Notes do not
convert on or prior to November 2, 2009, the provisions of the Notes, as
amended, with respect to automatic conversion upon the consummation of a
Qualified Financing, shall become null and void and shall be of no further
effect; and


WHEREAS, on November 2, 2009, the Requisite Holders executed and delivered
Amendment No. 5 to Senior Secured Convertible Promissory Note, pursuant which
the maturity dates of the Notes was extended to February 2, 2010, and to provide
that if the Notes do not convert on or prior to February 2, 2010, the provisions
of the Notes, as amended, with respect to automatic conversion upon the
consummation of a Qualified Financing, shall become null and void and shall be
of no further effect; and


 
 

--------------------------------------------------------------------------------

 
WHEREAS, a schedule of the Notes and the current holders thereof is attached as
Schedule A; and


WHEREAS, pursuant to Section 8 of the Notes, the Notes may be amended with the
consent of the Company and the holders of Notes representing at least
seventy-five percent (75%) of the aggregate principal amount then outstanding
under all Notes (the “Requisite Holders”); and


WHEREAS, the undersigned holders constitute the Requisite Holders and desire to
further amend certain provisions of all of the Notes.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged by the
parties hereto, the undersigned parties do hereby agree as follows:




AGREEMENT


1.  
Amendment to Section 2 of the Notes.  Effective immediately on the date hereof
(the “Effective Date”), Section 2 of each of the Notes shall be deleted in its
entirety and replaced with the following:

 
“2.           Conversion.
 
(a)           General.  Upon the occurrence of an Investor Sale, the outstanding
principal balance and all accrued and unpaid interest under this Note
(collectively, the “Note Value”) shall automatically be converted, in whole,
into shares of the Company’s Series B Convertible Preferred Stock, par value
$0.001 per share (“Series B Preferred Stock”), at a rate of one (1) share of
Series B Preferred Stock for each $10.00 (the “Conversion Price”) of the Note
Value on the Mandatory Conversion Date (as defined below).  The
“Mandatory Conversion Date” means the closing of an Investor Sale.  On the
Mandatory Conversion Date, this Note shall be deemed converted automatically and
without any further action by the Holder and whether or not this Note is
surrendered to the Company or the transfer agent for this Note; provided,
however, that the Company shall not be obligated to issue a certificate or
certificates evidencing the shares into which this Note is convertible unless
this Note is delivered to the Company, or the holder notifies the Company that
the Note has been lost, stolen, or destroyed and executes and delivers an
agreement satisfactory to the Company to indemnify the Company from any loss
incurred by it in connection therewith and, if the Company so elects, provides
an appropriate indemnity.
 
(b)           Issuance of Conversion Shares.  Upon conversion of this Note
pursuant to Section 2(a), the Holder shall be deemed to be the holder of record
of Series B Preferred Stock issuable upon such conversion (the “Conversion
Shares”), notwithstanding that the transfer books of the Company shall then be
closed or certificates representing such Conversion Shares shall not then have
been actually delivered to the Holder.  If required by the Company, the Note
surrendered shall be endorsed or accompanied by a written instrument or
instruments of surrender, in form satisfactory to the Company, duly executed by
the registered holder or his or its attorney duly authorized in
writing.  Subject to compliance with the provisions of Section 2(a), the Company
shall, as soon as practicable after such surrender, issue and deliver to such
holder of this Note, or to his or its nominees, a certificate or certificates
for the Conversion Shares to which such holder shall be entitled.


 
 

--------------------------------------------------------------------------------

 
(c)           Termination of Rights Under this Note.  Immediately upon the
Mandatory Conversion Date, this Note shall no longer be deemed to be outstanding
and all rights with respect to this Note shall immediately cease and terminate
on the Mandatory Conversion Date, except only the right of the Holder to receive
the shares to which it is entitled as a result of the conversion on the
Mandatory Conversion Date under the terms, and subject to conditions, of this
Note.


(d)           Taxes or other Issuance Charges. The issuance of any Conversion
Shares upon conversion of this Note, and the delivery of certificates or other
instruments representing the same, shall be made without charge to the Holder
for any tax or other charge in respect of such issuance.   The Company shall
not, however, be required to pay any tax which may be payable in respect of any
transfer involved in the issue and delivery of any certificate or instrument in
a name other than that of the Holder, and the Company shall not be required to
issue or deliver any such certificate or instrument unless and until the person
or persons requesting the issue thereof shall have paid to the Company the
amount of such tax or shall have established to the satisfaction of the Company
that such tax has been paid.


(e)           Holder Not a Stockholder.  The Holder shall not have, solely on
account of such status as a holder of this Note, any rights of a stockholder of
the Company, either at law or in equity, or any right to any notice of meetings
of stockholders or of any other proceedings of the Company until such time as
this Note has been converted pursuant to Section 2(a), at which time the Holder
shall be deemed to be the holder of record of the Conversion Shares, as
applicable, notwithstanding that the transfer books of the Company shall then be
closed or certificates representing such Conversion Shares shall not then have
been actually delivered to the Holder.


(f)           Fractional Shares.  No fractional shares of Series B Preferred
Stock shall be issued upon conversion of this Note.  In lieu thereof, the shares
of Series B Preferred Stock otherwise issuable shall be rounded up or down to
the nearest whole share of Series B Preferred Stock.


(g)           Securities Act of 1933. Upon conversion of this Note, the Holder
may be required to execute and deliver to the Company an instrument, in form
satisfactory to the Company, representing that the shares of Series B Preferred
Stock issuable upon conversion hereof are being acquired for investment only and
not with a view to distribution within the meaning of the Securities Act of
1933, as amended.


 
 

--------------------------------------------------------------------------------

 
(h)           The “Investor Sale” shall mean the closing of the sale of shares
of the Company’s Series A Convertible Preferred Stock, par value $0.001 per
share, on substantially the terms set forth in the Certificate of Designation,
Preferences and Rights of Series A Convertible Preferred Stock, in the form
attached hereto as Exhibit A (the “Series A Certificate of Designation”), so
long as (A) such sale results in aggregate gross cash proceeds to the Company of
at least Four Million Dollars ($4,000,000) and (B) each share of Series A
Convertible Preferred Stock is initially convertible into 1,000 shares of the
Company’s Common Stock, par value $0.001 per share.”


2.  
Termination of Side Letter, dated June 26, 2009.  The undersigned hereby agree
that the side letter, dated as of June 26, 2009 (the “Letter Agreement”),
pursuant to which the Company granted to the Holders certain registration rights
with respect to the shares of common stock issuable upon conversion of the Notes
pursuant to Amendment No. 2 is hereby terminated in its entirety, effective
immediately, and shall have no further force and effect as of such date.  Any
and all rights and obligations of the Company granted pursuant to and as set
forth in the Letter Agreement are hereby terminated and shall cease to exist as
of the date hereof.

 
3.  
Representations and Warranties.  The Company hereby makes the following
representations and warranties to each Holder:

 
(a) Capitalization.  The capitalization of the Company following the
consummation of the transactions contemplated by this Amendment and the Investor
Sale (as defined in the Notes, as amended by this Amendment) will be as set
forth on Schedule 3 attached hereto.
 
(b) Organization and Qualification.  Each of the Company and each of its
subsidiaries (each, a “Subsidiary”) is an entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted.  Neither the Company nor any
Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents.  Each of the Company and each Subsidiary is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, could not,
individually or in the aggregate, have or reasonably be expected to result in
(i) an adverse effect on the legality, validity or enforceability of this
Amendment, the Certificate of Designation, Rights and Preferences of Series B
Convertible Preferred Stock, attached hereto as Exhibit B and/or the
aforementioned Series A Certificate of Designation (the “Transaction
Documents”), (ii) a material and adverse effect on the results of operations,
assets, prospects, business or condition (financial or otherwise) of the Company
and the Subsidiaries, taken as a whole, or (iii) an adverse impairment to the
Company's ability to perform on a timely basis its obligations under any
Transaction Document (any of (i), (ii) or (iii), a "Material Adverse Effect")
and no Proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.
 
 
 

--------------------------------------------------------------------------------

 


(c)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder.  Except for the need to obtain stockholder approval with
respect to the filing of an amendment to the Company’s certificate of
incorporation authorizing a sufficient number of shares of Common Stock to
permit the conversion of the Series A Preferred Stock and Series B Preferred
Stock (as defined in the Notes, as amended by this Amendment) into shares of
Common Stock, the execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company in connection therewith.  Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms.


(d)           No Conflicts.  Except for the need to obtain approval of this
Amendment by the Requisite Holders and the need to obtain stockholder approval
with respect to the filing of an amendment to the Company’s certificate of
incorporation authorizing a sufficient number of shares of Common Stock to
permit the conversion of the Series A Preferred Stock and Series B Preferred
Stock into shares of Common Stock, the execution, delivery and performance of
the Transaction Documents by the Company and the consummation by the Company of
the transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of the Company's or any Subsidiary's certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company or a Subsidiary is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect.


(e)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents
or the issuance of the Series A Preferred Stock, Series B Preferred Stock or
shares of Common Stock upon conversion of the Series A Preferred Stock and
Series B Preferred Stock, other than (i) the need to obtain approval of this
Amendment by the Requisite Holders, (ii) filings required by state securities
laws or the Commission, which the Company will promptly make (at the sole
expense of the Company), (iii) the filing of an amendment to the Company’s
certificate of incorporation authorizing a sufficient number of shares of Common
Stock to permit the conversion of the Series A Preferred Stock and Series B
Preferred Stock into shares of Common Stock and (iv) filings that have been made
or obtained prior to the date of this Agreement.


 
 

--------------------------------------------------------------------------------

 
(f)           Issuance of the Securities.  Except for the need to obtain
stockholder approval in order to increase the amount of authorized Common Stock,
the issuance, sale and delivery of the Series B Preferred Stock in accordance
with this Amendment, and the issuance and delivery of the shares of Common Stock
issuable upon conversion of the Series B Preferred Stock, have been duly
authorized by all necessary corporate action on the part of the Company, and all
such shares have been, or will be, duly reserved for issuance.  Such securities
when so issued, sold and delivered against payment therefor in accordance with
the provisions of this Agreement, will be duly and validly issued, fully paid
and non-assessable.


(g)           The representations and warranties contained in Section 3.1 of the
Securities Purchase Agreement, dated as of the date hereof, relating to the
Investor Sale, are incorporated herein by reference.


 
4.              Except as otherwise set forth herein, the Notes shall remain in
full force and effect without change or modification.  This Amendment, the
Notes, as amended, and other agreements related to the Notes constitute the
entire understanding of the parties with respect to the subject matter hereof
and thereof and supersede all prior and current understandings and agreements,
including the Letter Agreement, whether written or oral, with respect to such
subject matter.  The invalidity or unenforceability of any provision hereof
shall not affect the validity or enforceability of any other term or provision
hereof.  The headings in this Amendment are for convenience of reference only
and shall not alter, limit or otherwise affect the meaning hereof.  This
Amendment may be executed in any number of counterparts, which together shall
constitute one instrument, and shall bind and inure to the benefit of the
parties and their respective successors and assigns.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on their behalf as of the date first written above. Each holder of
Notes below represents that it is the record and beneficial owner of its Note(s)
and has full power and authority to execute and deliver this Amendment.
 
 

 
COMPANY:
 
ZOO ENTERTAINMENT, INC.
         
 
By:
/s/ David Fremed       Name: David Fremed       Title:   Chief Financial Officer
         

 

 
PURCHASERS:
 
TRINAD CAPITAL MASTER FUND, LTD.
(with respect to approximately $1,902,118 of principal plus accrued interest
underlying the Notes held by Trinad Capital Master Fund, Ltd.)
         
 
By:
/s/ Robert Ellin       Name: Robert Ellin       Title:          

 

  BACK BAY LLC          
 
By:
/s/ Harris Toibb       Name: Harris Toibb       Title:   CEO, Roxbury LLC,
Manager          

 

  CIPHER 06 LLC          
 
By:
        Name:       Title:          

 

  SOUNDPOST CAPITAL, LP          
 
By:
/s/ Jaime Lester       Name: Jaime Lester       Title:   Managing Member        
 

 

  SOUNDPOST CAPITAL OFFSHORE LTD.          
 
By:
/s/ Jaime Lester       Name: Jaime Lester       Title:   Managing Member        
 


 
 
 

--------------------------------------------------------------------------------

 


 [Additional Signature Pages Follows]



  TRINAD MANAGEMENT, LLC          
 
By:
/s/ Robert Ellin       Name: Robert Ellin       Title:          

 

  S.A.C. VENTURE INVESTMENTS, LLC          
 
By:
/s/ Peter A. Nussbaum       Name: Peter A. Nussbaum       Title:   Authorized
Signatory          

 

  SANDOR CAPITAL MASTER FUND LP          
 
By:
        Name:       Title:                                  JOHN S. LEMAK  

 
 

  COAST SIGMA FUND, LLC          
 
By:
/s/ David E. Smith        Name: David E. Smith        Title:          

 

  DAVE SMITH          
 
By:
/s/ David E. Smith        Name: David E. Smith        Title:           

 
 

  DAVID E. SMITH          
 
By:
/s/ David E. Smith        Name: David E. Smith        Title:          

 

  TRINAD ADVISORS          
 
By:
/s/ Robert Ellin       Name: Robert Ellin       Title:          

 

  TRINAD ADVISORS GP          
 
By:
/s/ Robert Ellin       Name: Robert Ellin        Title:          


 

 
 
 

--------------------------------------------------------------------------------

 
[Additional Signature Page Follows]
 

  TRINAD ADVISORS II GP          
 
By:
/s/ Robert Ellin        Name: Robert Ellin        Title:          

        

  ROBERT ELLIN          
 
By:
/s/ Robert Ellin        Name: Robert Ellin           

        

  JAY A. WOLF          
 
By:
/s/ Jay Wolf       Name: Jay Wolf          

        

  DALE LEIBOWITZ GIFT TRUST          
 
By:
/s/ Sheri Kole       Name: Sheri Kole       Title:   Investment Advisor        
 

 

  DAVID CHAZEN          
 
By:
/s/ David Chazen       Name: David Chazen          




  DAVID CHAZEN FOUNDATION          
 
By:
/s/ David Chazen       Name: David Chazen       Title:          


  DAVID R. CHAMBERLIN          
 
By:
/s/ David R. Chamberlin       Name: David R. Chamberlin          




  DAVID WOLF          
 
By:
/s/ David Wolf       Name: David Wolf                                HAROLD THAU
 

   


  JEROME A. CHAZEN          
 
By:
/s/ Jerome Chazen       Name: Jerome Chazen          

 

  LYRICAL MULTI-MANAGER FUND L.P.          
 
By:
/s/ Jeffrey Moses       Name: Jeffrey Moses       Title:   Chief Operating
Office of General Partner          


 
 

--------------------------------------------------------------------------------

 
 




[Additional Signature Page Follows]
 
 

  MARY WOLF          
 
By:
/s/ Mary Wolf       Name: Mary Wolf                                PETER T. PAUL
TTEE                                PINE STREET INSTITUTIONAL PARTNERS  

 
 

  SHADOW CAPITAL          
 
By:
/s/ B. Kent Garlinghouse       Name: B. Kent Garlinghouse       Title:   Manager
         


  SHERI UROWSKI          
 
By:
/s/ Sheri Urowski       Name: Sheri Urowski                                JOHN
DENVER                                 CITCO GLOBAL CUSTODY NV. KBC            
                    CREDIT SUISSE  


 
